UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6896


JAMES A. HENSON, JR.,

                Plaintiff – Appellant,

          v.

BRADLEY A. WILT; WALTER ISER; BRIAN IAMES; T. L. SIRES;
WILLIAM E. MILLER; ROBERT M. FRIEND; DALE SMITH; SGT.
PUFFENBERG; NICOLAS SOLTAS; STEVEN J. MILLER; SHAWN MURRAY;
JESSE L. LAMBERT; P. DEIST; C.O. II ANDERSON; B.E. FANN;
C.O. II SAVILLE; C.O. II GILPEN; JOHN SINDY; MR. HERBOLD;
MR. LITTIER; MRS. HOLWAGER; C.O. II WALTERS; M. SMITH; NP
JANETTE CLARK; RODNEY O. LIKIN; GUARDS JON DOE; RICHARD
MILLER;   RICHARD   S.    RODERICK;   WILLIAM  S.   BOHRER;
SUBORDINATES IN HV #1@ NBCI, (HV #4@WCI); ROBERT M. FRIEND;
FRANK B. BISHOP. JR.; J. PHILIP MORGAN, SR.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-03724-RDB; 1:14-cv-03825-RDB; 1:15-cv-00028-RDB)


Submitted:   October 28, 2015             Decided:   November 3, 2015


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Henson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James A. Henson, Jr., appeals the district court’s order

dismissing    his   consolidated   42   U.S.C.   § 1983   (2012)   actions

without prejudice.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Henson v. Wilt, Nos. 1:14-cv-03724-RDB;

1:14-cv-03825-RDB; 1:15-cv-00028-RDB (D. Md. Jan. 4, 2015).             We

deny Henson’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                    2